DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/19 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josh Snider on 10/20/20.
The application has been amended as follows: 
16-20. (Cancelled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art of record, Baker et al. U.S. Pub. No. 20070135866, discloses a method for establishing wireless network communications using a medical network adapter with a provider network through use of primary and secondary certificate (OEM, customer certificate, etc).

The prior art of record does not explicitly disclose, in light of other features recited in independent claims, transmitting a primary authentication certificate from the communication module to an authentication, authorization, and accounting server of the provider network; receiving, by an application server of the provider network, a secondary authentication certificate from a functionality module associated with the purpose-built electronic device; authenticating, by the provider network, the primary and secondary authentication certificates; and attaching the purpose-built device to the provider network, wherein the first location is one of (i) within an operational vicinity of the provider network at the second location, and (ii) outside of the operational vicinity of the provider network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Freedman et al. U.S. Pub. No. 20150237498 discloses mobile device management.
Park et al. U.S. Pub. No. 20150372825 discloses per-device authentication.
Delker et al. U.S. Pat. No. 8341717 discloses dynamic network policies based on device classification.
Le et al. U.S. Pub. No. 20140359747 discloses spatial and temporal verification of users and/or user devices.

Stachura et al. U.S. Pub. No. 20150134956 discloses method for credentialed access to a remote server.
Dispensa U.S. Pub. No. 20080120711 discloses multifactor authentication.
	West U.S. Pub. No. 20140031011 discloses location aware authentication techniques.
	Masters et al. U.S. Pub. No. 20190251765 discloses policy-managed physical access authentication.
	Igarashi et al. U.S. Pub. No. 20050148321 discloses network access control system.
	Brand et al. U.S. Pub. No. 20170005806 discloses bestowing trust from a first application to a second application.
	Yamamoto U.S. Pub. No. 20110185183 discloses peripheral device and network system access control system through use of certificate information.
	Bender et al. U.S. Pub. No. 20090222902 discloses method for use in enabling a mobile communication device with a digital certificate.
	Balabine et al. U.S. Pub. No. 20090028337 discloses method for providing security in a radio-frequency identification system.
	Kakii U.S. Pub. No. 20050204164 discloses method of transferring digital certificate.
	Beyer et al. U.S. Pat. No. 8929521 discloses method for authenticating a communication device.
	Samar U.S. Pat. No. 6304974 discloses method for managing trusted certificates.
	Adhya et al. U.S. Pub. No. 20160036794 discloses determining whether to use a local authentication server.
	Sharif et al. U.S. Pub. No. 20110219227 discloses automated certificate management.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431